Title: Alexander Garrett to James Madison, 8 December 1828
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                8th December 1828
                            
                        
                        
                        Your favour of the 5th. instant is this moment received. The account from July 1827. to December—27. shall be
                            immediately copied and enclosed, to the Governor as directed, all these accounts have been heretofore furnished and must
                            now be in Mr. Trst office at the University, I have never recieved any letter from Mr. Trist on the subject of these
                            accounts, I have lately learned, that he wrote to Mr. Davis requesting him to examine his office at the University for
                            these accounts, pointing out to him where he might find them, this examination has been made but the accts. not found, they
                            will however now go, under cover to the Governor, as you direct by tomorrows mail. Most Respectfully Your Obt. Servant
                        
                        
                            
                                Alex Garrett
                             BUVa
                        
                    